No. 04-01-00174-CV
IN THE MATTER OF J.M.S.
From the 289th Judicial District Court, Bexar County, Texas
Trial Court No. 2000JUV01806
Honorable Carmen Kelsey, Judge Presiding
Opinion by:	Phil Hardberger, Chief Justice
Sitting:	Phil Hardberger, Chief Justice
		Catherine Stone, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	March 13, 2002
AFFIRMED
	Appellant was found to have engaged in delinquent conduct.  Appellant's court-appointed
attorney filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), in which she
concludes that the appeal has no merit.  Counsel provided appellant and his guardian with a copy of
the brief and informed them of appellant's right to review the record and file his own brief.  See In
re A.L.H., 974 S.W.2d 359, 360-61 (Tex. App.--San Antonio 1998, no pet.); Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.--San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177
n.1 (Tex. App.--San Antonio 1996, no pet.). 
	We have reviewed the record and counsel's brief.  We agree that the appeal is frivolous and
without merit.  The judgment of the trial court is affirmed.  Appellate counsel's motion to withdraw
is granted.  Nichols v. State, 954 S.W.2d at 86; Bruns 924 S.W.2d at 177 n.1.
							PHIL HARDBERGER, 
							CHIEF JUSTICE
 
DO NOT PUBLISH